Citation Nr: 0817298	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  06-19 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to a compensable evaluation for the service-
connected residuals of injury to left third finger.  



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to October 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the RO.  


FINDINGS OF FACT

The service-connected left third finger disability is not 
shown to be productive of favorable or unfavorable ankylosis, 
limitation of motion with a gap of one inch (2.5 cm) or more 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible and 
extension limited by more than 30 degrees, nor are 
manifestations reflective of a disability picture consistent 
with amputation of that digit or limitation of motion of 
other digits or interference with overall function of the 
hand currently demonstrated.  


CONCLUSION OF LAW

The criteria for the assignment of a compensable evaluation 
for the service-connected residuals of left third finger 
injury have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a including Diagnostic 
Codes 5154, 5226, 5229 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, the information and evidence VA will 
seek to provide, and the information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Here, the Board notes that, in letters dated in February 2005 
and March 2006, the RO provided the veteran with the notice 
required under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), 
including notice that a disability rating and effective date 
will be assigned if the claim is allowed.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The veteran was also generally notified of the types of 
evidence VA would assist him in obtaining and informed that 
he should send information or evidence relevant to the claim 
to VA.  In addition, the RO provided notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding the claim, and also informed 
the veteran of the cumulative evidence previously provided to 
VA, or obtained by VA on his behalf.  

In addition, the Board notes that, for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, to include competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, at 
42-43.  

In this case, the February 2005 RO letter did not meet all of 
the foregoing requirements.  However, in Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United States 
Court of Appeals for the Federal Circuit held that, where VA 
can show that the error did not affect the essential fairness 
of the adjudication, VCAA notice errors would not require 
reversal.  

To demonstrate this, VA must show that the purpose of the 
notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the claimant, see Vazquez-Flores v. Peake, 22 Vet.App. at 
48 ("Actual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  

Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, 22 Vet.App. at 45.  

Here, the Board finds that any notice defect in this case did 
not affect the essential fairness of the adjudication.  In 
this regard, the February 2005 RO letter specifically 
informed the veteran that he should submit evidence showing 
his service-connected disability had increased in severity 
and proceeded to suggest documents and records that would 
tend to demonstrate this worsening.  

The veteran was also afforded a Statement of the Case dated 
in May 2006 that specifically set forth what is required to 
show functional impairment and functional loss, including a 
full description of the effects of the disability upon the 
person's ordinary activity and employment.  38 C.F.R. § 4.10, 
4.40.  

The veteran was also informed in these documents of the 
regulations covering joints and painful motion, 38 C.F.R. 
§ 4.45, 4.59, and requirements for a higher evaluation for 
his disability, including the criteria for the technical 
evaluation of his left third finger.  38 C.F.R. § 4.71a; 
Diagnostic Codes 5226, 5228-5230.  

Under the presumption of regularity of the official acts of 
public officers, the Board concludes that the veteran 
received the Statement of the Case forwarded to him in May 
2006.  See Marciniak v. Brown, 10 Vet. App. 198, 200 (1998); 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  The Board 
also concludes that the evidence indicates that the veteran 
received this document, noting that the veteran responded to 
it by filing his Substantive Appeal in the same month.  

For these reasons, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  
Specifically, the information and evidence associated with 
the claims file consists of service treatment records, post-
service medical and treatment records, a VA examination, and 
statements of the veteran and his representative in support 
of the claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.  Therefore, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this matter.  

Accordingly, further development and further expending of 
VA's resources is not warranted and adjudication of his claim 
on appeal poses no risk of prejudice to the appellant.  See 
38 U.S.C.A. § 5103A; see, also, Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  


II. Increase rating.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson  v. Brown, 12 Vet. App. at 126.  

In addition, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  In this regard, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

When evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

Here, the veteran's left third finger disability is currently 
rated as noncompensable under Diagnostic Code 5226.  Under 
this code, a 10 percent evaluation is available where there 
is either favorable or unfavorable ankylosis of the long 
finger.  

A note also requires consideration of whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.  

Ankylosis is considered favorable if the metacarpophalangeal 
or proximal interphalangeal is ankylosed and there is a gap 
of two inches or less between the fingertips and the proximal 
transverse crease of the palm, with the fingers flexed to the 
extent possible.  

Ankylosis will be considered unfavorable if (i) the 
metacarpophalangeal or proximal interphalangeal is ankylosed 
and there is a gap of more than two inches between the 
fingertips and the proximal transverse crease of the palm, 
with the fingers flexed to the extent possible, or (ii) both 
the metacarpophalangeal or proximal interphalangeal joints of 
a digit are ankylosed, even if each joint is individually 
fixed in a favorable position.  

Finally, ankylosis will be rated as amputation without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto, if both the metacarpophalangeal or proximal 
interphalangeal joints of a digit are ankylosed, and either 
is in extension or full flexion, or there is rotation or 
angulation of a bone.  

Under Diagnostic Code 5154, a 20 percent evaluation for 
amputation of the long finger is warranted for metacarpal 
resection (more than one-half the bone lost).  Without 
metacarpal resection, a 10 percent evaluation is warranted if 
the point of amputation is at the proximal interphalangeal 
joint or proximal thereto.  

The disability may also be evaluated under Diagnostic Code 
5229, which provides for a maximum 10 percent evaluation for 
limitation of motion of the long finger with a gap of one 
inch (2.5 cm) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible and extension limited by more than 30 
degrees.  

Here, the medical evidence consists primarily of a May 2005 
VA examination.  The examiner noted the medical history in 
the report and indicated that the symptoms were pain during 
cold, damp weather and a perception of a decreased grip 
strength in the affected finger only.  

The finger was noted to appear normal.  The examiner noted a 
small palpable nodularity of the distal quarter or so of the 
middle metacarpal, which was nontender on palpation.  There 
was no nodularity or other palpable or visible abnormality of 
the MP joint.  

The finger was indicated to be stable in all planes and 
demonstrated full extension to 0 degrees as well as full 
flexion to the touching of the fingertip to the palmar 
crease.  

During this maneuver, the MP joint demonstrated 90 degrees of 
flexion, the PIP joint 90 degrees of flexion, and the DIP 
joint 75 degrees of flexion.  Grip strength was noted to be 
normal, but the flexion strength of the third finger was 
slightly weaker than the same finger in the other hand.  

There was no redness, swelling or deformity noted anywhere, 
and the examiner indicated that the veteran's activities of 
daily living and occupation were not impaired.  

Finally, the examiner indicated that there was no DeLuca.  
The veteran was diagnosed with old fracture of the left third 
metacarpal with no significant abnormality.  The X-ray 
studies revealed no evidence of osteoarthritis of the third 
digit of the left hand.  

Based on the foregoing, a compensable evaluation for left 
third finger is not assignable in this case.  In order to 
warrant a higher evaluation, the medical evidence would need 
to show favorable or unfavorable ankylosis of the finger or 
limitation of motion of the long finger with a gap of one 
inch (2.5 cm) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible and extension limited by more than 30 
degrees.  The May 2005 examination shows essentially normal 
function and range of motion with only a slight weakening of 
the finger as compared to the other hand.   

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  In this 
case, the veteran indicated pain in cold, damp weather, but 
there was no pain or tenderness of the finger noted on 
examination.  

In addition, the range of motion was noted to be full, and 
there was no redness, swelling, or deformity noted anywhere.  
The examiner indicated that the veteran's activities of daily 
living and occupation were not impaired and noted that there 
was no DeLuca. The Board therefore holds that a higher 
evaluation in consideration of DeLuca and applicable VA code 
provisions is not warranted.  See also 38 C.F.R. § 4.7.  

Finally, the Board looks to Diagnostic Code 5154 to see 
whether the veteran's condition warrants a higher evaluation 
under that code for loss of use of the left third finger.  
Under Diagnostic Code 5226 requires consideration of whether 
evaluation as amputation is warranted under this Diagnostic 
Code 5154.  The Board also looks to see whether there is 
limitation of motion of other digits of the hand or 
interference with overall function of the hand.  

Based on the medical evidence, the Board finds that the 
disability picture does not warrant a compensable evaluation 
under Diagnostic Code 5154.  A finding of favorable or 
unfavorable ankylosis under these criteria is not warranted.  
Consideration of whether an evaluation as reflective of 
amputation under Diagnostic Code 5154 is not indicated.  
Finally, as noted in the May 2005 examination report, the 
only digit affected was the left third finger.  There is no 
indication that the other digits or the hand as a whole is  
limited.  

The decision is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities.  Additionally, 
the record does not establish that the schedular criteria are 
rendered inadequate to evaluate the disability, so as to 
warrant referral to the RO for consideration of an assignment 
of a higher evaluation on an extraschedular basis.  In this 
regard, the Board notes that there is no showing that the 
disability under consideration has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation).  In addition, there is no 
showing that the veteran's disability has necessitated 
frequent, or indeed any, periods of hospitalization, or that 
the disability has otherwise rendered impractical the 
application of the regular schedular standards.  

In the absence of evidence such factors, the Board finds that 
the criteria for submission for assignment of assignment of 
an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A compensable evaluation for the service-connected residuals 
of injury to left third finger is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


